United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 15-1818
                     ___________________________

                           Harlan Hall Willet, Jr.

                    lllllllllllllllllllll Plaintiff - Appellee

                                       v.

                Jason Smith; Brad Wittrock; Daniel Pingel

                         lllllllllllllllllllll Defendants

                         Jerry Burch; Jayla Graybill

                  lllllllllllllllllllll Defendants - Appellants

                                 Sean Morris

                         lllllllllllllllllllll Defendant
                                 ____________

                 Appeal from United States District Court
               for the Northern District of Iowa - Sioux City
                              ____________

                       Submitted: December 11, 2015
                          Filed: January 7, 2016
                              [Unpublished]
                              ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________
PER CURIAM.

       Jerry Burch and Jayla Graybill--employees of the Civil Commitment Unit for
Sex Offenders (CCUSO) in Iowa--appeal the denial of summary judgment based on
qualified immunity in this 42 U.S.C. § 1983 action brought by CCUSO patient Harlan
Willet, Jr.. Upon careful de novo review of the record and consideration of the
parties’ briefs, we conclude that the admissible evidence before the district court could
not, as a matter of law, support a determination that Burch and Graybill violated
Willet’s clearly established Fourteenth Amendment right to substantive due process.
See Jones v. McNeese, 746 F.3d 887, 899-900 (8th Cir.) (qualified immunity
standard), cert. denied, 135 S. Ct. 688 (2014). Accordingly, the order of the district
court denying Burch and Graybill summary judgment on their qualified immunity
defenses is reversed, and the case is remanded for entry of judgment in favor of Burch
and Graybill.
                         ______________________________




                                          -2-